Back to Form 8-K [form8-k.htm]
Exhibit 10.2

 
Amendment #1
To the Contract between
The Florida Healthy Kids Corporation
And
WELLCARE OF FLORIDA, INC. (INSURER)


THIS AMENDMENT ONE (#1) entered into by the Florida Healthy Kids Corporation
(“FHKC”) and WELLCARE OF FLORIDA, INC. (“INSURER”), collectively referred to as
the “Parties,” amends the Medical Services Contract with the  Commencement Date
of October 1, 2010 (the “Contract”).


BACKGROUND


Section 4-1 of the Contract permits the Contract to be amended with the mutual
written consent of the Parties.
 
FHKC and INSURER have agreed to renew its Contract for the final one (1) year at
the current premium rate as stated under Section 3-21-1.
 
THEREFORE, in consideration of the services to be performed and payments to be
made, together with the mutual covenants and conditions hereinafter set forth,
the Parties agree as follows:


 
I.
Section 3-21
Premium Rate Provisions is amended to read as follows:



3-21-1 Premium Rate




The premium rate charged for the provision of Comprehensive Medical Care
Services for October 1, 2011 through September 30, 2012 shall be as follows:  
As to HEALTHEASE:

 
COUNTY
PER MEMBER PER MONTH   
Bay
$100.66  
Citrus
$97.55  
Clay
$98.82  
Duval
$88.24  
Martin
$96.18  
Nassau
$107.15  
Washington
$103.27  

 

As to STAYWELL:

 
COUNTY
PER MEMBER PER MONTH  
Broward
$136.75  
Miami-Dade
$113.47  
Hernando
$100.91  

 
 
 

Amendment #1 - WellCare  CC     INSURER  Page 1 of7 R         FHKC    

 
 
 
 

--------------------------------------------------------------------------------

 
 
Hillsborough
$94.37  
Lee
$121.20  
Orange
$114.73  
Osceola
$92.84  
Palm Beach
$95.12  
Pasco
$99.13  
Pinellas
$94.18  
St. Lucie
$78.52  

 
 
 
II.
Section  3-21-3, Experience Adjustment is amended to read as follows:



In the event that the actual medical loss ratio (MLR) that the INSURER achieves
for this Contract is better than eighty five percent (85%), calculated in the
same manner as the premium development and allocation methodology utilized in
INSURER’s ITN response, INSURER shall return to FHKC a share of the dollar
difference between the INSURER’s actual MLR for said period and the projected
minimum MLR of eighty five percent (85%) based on the following tiered
Experience Adjustment schedule:


A.           Tier I:  MLR of 84.99 to 82.00
Percent:                                                                                     50%
to FHKC
(84.99% to 82.00%)


B.           Tier II:  MLR of 81.99 Percent or
Less:                                                                                     100%
to FHKC
(81.99% or less)


If INSURER’s actual MLR is less than eighty-five percent (85%) during a Contract
Year, but not lower than eighty-two percent (82%), INSURER shall return to FHKC
fifty percent (50%) of the difference between the actual MLR and the projected
minimum MLR of eighty-five percent (85%), pursuant to sub-paragraph 3-21-3A Tier
I.


If INSURER’S actual MLR is less than eighty-two percent (82%) during any
Contract Year, INSURER shall return to FHKC the sum of the Tier I and Tier II
experience adjustment pursuant to sub- paragraph 3-21-3A and B, as follows:


 
1)
fifty percent (50%) of the difference between INSURER’s actual MLR of eighty-two
percent (82%) and the minimum MLR of eighty-five percent (85%), and



 
2)
one hundred percent (100%) of the difference between INSURER’s actual MLR and
the Tier II maximum MLR of eighty-two percent (82%).



The Experience Adjustment calculations of Section 3-21-3, Experience Adjustment,
shall be based on a thirty six (36) month period beginning on October 1, 2009
and ending on September 30, 2012. The calculations are based on a single
contract year for all other contract periods.




 
 

Amendment #1 - WellCare   CC     INSURER  Page 2 of 7  R         FHKC    

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
III.
Section 3-21-4,  Annual Experience Adjustment Reporting Requirements, is amended
to read as follows:



For the Annual Experience Adjustment Report, INSURER shall provide FHKC with a
written copy of its findings for each Contract year by April 1st (first).  If
any payments are due under this provision at the conclusion of the thirty six
(36) month experience period described in Section 3-21-3, INSURER shall forward
such payment to FHKC no later than May 1, 2013. INSURER may be subject to audit
or verification by FHKC or its designated agents and shall maintain all records
necessary to conduct such examinations throughout the contract term.


Any estimates included in such reports must be self-correcting such as for
incurred by not yet realized claims (IBNR), as determined by FHKC, or if not
determined to be self-correcting. FHKC shall require INSURER to conduct a
true-up of medical loss ratio calculations twenty-four (24) months after each
contract period or experience adjustment reporting period where such an event
has occurred. If any payments are due under this final true-up, INSURER shall
forward such payment to FHKC no later than November 1st of the end of that
twenty-four month period.


Submission for any Experience Adjustment report shall be in a format established
by FHKC and include sufficient documentation, as determined by FHKC, to support
the medical loss ratio calculation and to allow FHKC to evaluate the component
and subcomponent expenses that have been included in the calculations.


FHKC shall determine the adequacy of the information supplied under this section
and whether or not the calculation has been accurately performed.


After receipt of INSURER’S submission, FHKC may request that the calculation
also be provided on a county by county basis.


INSURER’S submission must include the following minimum information:


Insurer Name:
Contract Year:
Counties Included in Calculation:


Total Premiums Paid to INSURER during Contract Year: $
Actual Incurred Claims for Contract Year:                                 $
Medical Loss Ratio Achieved:                                              
     %


Apply adjustment percentage in accordance with Section 3-21-3.
 
Amount Due to FHKC:                                                   
             $
 
 
IV.
Section 4-12, Governing; Venue, is hereby amended to include the following new
provision as paragraph (L):

 
L.           The Immigration Reform and Control Act of 1986 prohibits employers
from knowingly hiring illegal works. INSURER shall employ individuals who may
 
 
 
 

Amendment #1 - WellCare   CC     INSURER  Page 3 of 7  R         FHKC    

 
 
 

 
 

--------------------------------------------------------------------------------

 
 
legally work in the United States – either U.S. Citizens or foreign citizens who
are authorized to work in the United States. The INSURER shall use the U.S.
Department of Homeland Security’s E-Verify Employment Eligibility System to
verify the employment status of:


 
i.
All persons employed by the INSURER, during the term of this Contract, to
perform employment duties within Florida; and,



 
ii.
All persons (including subcontractors) assigned by the INSURER to perform work
pursuant to this Contract.



 
V.
All provisions of the Contract and any attachments thereto in conflict with this
Amendment One shall be and are hereby changed to conform to this Amendment
One.  All provisions not in conflict with this Amendment One are still in effect
and are to be performed as specified in the Contract.  This Amendment One is
incorporated and made a part of this Contract.



 
VI.
The Effective Date of this Amendment is the date on which the last party has
executed this Amendment One except as otherwise specified in this Amendment. It
is the intent of the Parties that the terms of the Amendment related back to the
Effective Date if such a date occurs after the date of the last signature.



 (SIGNATURES FOLLOW ON NEXT PAGE)


REMAINDER OF PAGE LEFT BLANK
 
 

Amendment #1 - WellCare   CC     INSURER  Page 4 of 7  R         FHKC    

 
 
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have caused this six (6) page Amendment
to be executed by their officials who are duly authorized.


FOR
WELLCARE OF FLORIDA, INC.





 

 /s/ Christina Cooper                   8-11-11
PRINTED NAME OF SIGNATURE ABOVE:
TITLE:
DATE SIGNED:
Christina Cooper
President, FL & HI Division



STATE OF FLORIDA             )


COUNTY OF HILLSBOROUGH)




The foregoing instrument was acknowledged me before this 11th day of August,
2011, by Christina Cooper , as President, FL & Hawaii Division on behalf of
WellCare of Florida, Inc.  He/She is personally known to me or has produced
________________ as identification.







/s/ Emily A. Merlin
  [Notary Stamp]

 Notary Public



   

 My Commission Expires




 

 /s/ Emily A. Merlin

WITNESS #1 SIGNATURE
 



 Emily A. Merlin

WITNESS #1 PRINT NAME





 /s/ Robert Diaz

WITNESS #2 SIGNATURE
 



 Robert Diaz

WITNESS #2 PRINT NAME

 
 

Amendment #1 - WellCare  CC     INSURER  Page 5 of 7  R         FHKC    

 

 
 
 

--------------------------------------------------------------------------------

 
 
FOR
HEALTHEASE:
 
 

 /s/ Christina Cooper                   8/11/11
PRINTED NAME OF SIGNATURE ABOVE:
TITLE:
DATE SIGNED:
Christina Cooper
President, FL & HI Division



STATE OF FLORIDA          )


COUNTY OF HILLSBOROUGH)




The foregoing instrument was acknowledged me before this 11th day of August,
2011, by Christina Cooper, as President, FL & HI Division on behalf of
HealthEase of Florida, Inc.  He/She is personally known to me or has produced
________________ as identification.







/s/ Emily A. Merlin
  [Notary Stamp]

 Notary Public



   

 My Commission Expires




 

 /s/ Emily A. Merlin

WITNESS #1 SIGNATURE
 



 Emily A. Merlin

WITNESS #1 PRINT NAME





 /s/ Robert Diaz

WITNESS #2 SIGNATURE
 



 Robert Diaz

WITNESS #2 PRINT NAME

 

Amendment #1 - WellCare  CC     INSURER  Page 6 of 7  R         FHKC    

 


 
 
 

--------------------------------------------------------------------------------

 
 
FOR
FLORIDA HEALTHY KIDS CORPORATION:
 




 

 /s/ Rich Robleto

NAME:                      Rich Robleto
TITLE:                      Executive Director
DATE SIGNED:






STATE OF FLORIDA             )


COUNTY OF  Leon  )




The foregoing instrument was acknowledged me before this  29th   day
of  August           ,2011, by    Rich Robleto          , as Executive
Director    on behalf of        FHKC             .  He/She is personally known
to me or has produced ________________ as identification.


 



/s/ Amber N. Floyd                                 
  [Notary Stamp]

Notary Public



 Nov. 14, 2013  

 My Commission Expires




 

 /s/ Amber N. Floyd

WITNESS #1 SIGNATURE
 



 Amber N. Floyd

WITNESS #1 PRINT NAME





 /s/ Jennifer K. Lloyd

WITNESS #2 SIGNATURE
 



 Jennifer K. Lloyd

WITNESS #2 PRINT NAME

Reviewed by:
 

 /s/ Jennifer K. Lloyd Date:  8/15/2011

Signature of: Jennifer K. Lloyd
Chief External Affairs Officer
 

 /s/ Joan Humphrey Anderson Date:  8/21/11

Printed Name: Joan Humphrey Anderson
FHKC General Counsel
Florida Bar Number: 0294063
 
 

Amendment #1 - WellCare  CC     INSURER  Page 7 of 7  R         FHKC    

 



